Per MURPHY, J. :
This case concerned a land dispute between the Fonoti family and the Fagaima family. The trial division of the High Court held for the Fonoti family. We affirm.
Appellant raises no legal issues but argues that the trial court decision was clearly erroneous In that it "just totally ignored testimonies of Chief Fagaima himself. . . 15 The Fagaima claim was also supported by testimony of Mac Manuma who has occupied a portion of the property with the permission of Fagaima.
The trial division is free to disbelieve the testimony of witnesses. In this case there was substantial reason to disbelieve both Fagaima Afatia and ‘Mac Manuma. Their self interest is obvious. Manuma, said the trial court, is selling off the land. Unless Fagaima wins this case he could be faced with considerable litigation or worse.
On the other hand, the trial court found the testimony in support of Fonoti both credible and logical. The conclusions drawn from the facts were clearly explained by the trial court. That *113appellant, simply disagrees with the trial court does not raise an appealable issue or entitle an appellate tribunal to substitute its findings (even if we were disposed to do so) for trial court findings amply supported by credible evidence.
The standards of appellate review were mentioned at the last session of the Appellate Division in Leomiti v. Pagofie (Mar. 12, 1980 Appellate No. 42-84. Counsel lor appellant would be well advised to read that decision.
Judgment AFFIRMED.